Citation Nr: 0516449	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  95-42 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the overpayment of VA benefits in the amount 
calculated as $41,580.06 was properly created, including 
whether the proper party was charged with the overpayment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 decision rendered by the Committee 
on Waivers and Compromises (Committee) at the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

In April 1997, the Board remanded the matter to the RO for a 
determination regarding the veteran's appointed service 
representative.  A VA Form 21-22 indicates that the veteran 
appointed Disabled American Veterans as his representative 
and this appointment has not been revoked.  

According to the RO, the veteran has been determined to be 
incompetent to handle his funds and a payee has been 
appointed.  The veteran and his representative appeared 
before the undersigned Veterans Law Judge in November 2000.  
A transcript of the proceeding is of record.  

This matter was most recently before the Board in January 
2001.  At such time, the Board remanded the matter to the RO 
for additional development.  Moreover, the Board noted that 
contested claims procedures were applicable and requested 
that the RO advise the veteran's estranged spouse as to any 
decision made.  Upon completion of the development in 
November 2004, the RO issued a supplemental statement of the 
case in which it continued the denial of the veteran's claim.  

By way of the January 2001 remand, the Board noted that the 
issue of waiver of the recovery of the overpayment was 
previously adjudicated by the RO and that the veteran did not 
file a substantive appeal.  Since such time, it is clear that 
the appellant seeks to reopen the issue of waiver of recovery 
of the overpayment on the basis of new and material evidence.  
The issue of the validity of the debt and waiver of recovery 
of an overpayment are two separate issues which may be 
adjudicated separately or simultaneously.  38 C.F.R. § 
1.911(c) (2004); VAOPGCPREC 6-98 (Apr. 24, 1998).  As such, 
this issue is not the subject of Board jurisdiction, but 
accordingly, is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  The RO received information on October 30, 1991, that the 
veteran had been incarcerated since January [redacted], 1990 and 
convicted of a felony offense, resulting in an overpayment of 
compensation benefits of $41,580.06.

2.  VA bears no fault with creation of the overpayment as, 
once it received information concerning the veteran's 
incarceration it sought official confirmation to determine 
whether the veteran had been incarcerated due to felony, 
provided him with a due process letter, and allowed him a 60-
day continuance of payments period to dispute the proposed 
action prior to reducing his compensation benefits.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$41,580.06 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107, 5112(b)(10), 7104(c) (West 2002) 
38 C.F.R. §§ 3.105(g), 3.655, 3.500(b)(2) (2004); VAOPGCPREC 
6-97 (Jan. 28, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Historically, since 1981, the veteran received disability 
compensation at the 100 percent rate for his service-
connected schizophrenia.  

In May 1990, the RO received notice from the appellant's 
spouse that the appellant was incarcerated at the Cummins 
Prison since April 1990.  She requested apportionment of the 
veteran's disability compensation and reported that he would 
not be released for three years.  

In a July 1990 letter, the RO informed the veteran that it 
received notice that he was incarcerated.  He was advised 
that reduction in VA compensation was required following 
incarceration of more than 60 days following conviction of a 
felony pursuant to 38 U.S.C.A. §§ 505 or 3113.  He was 
further notified that his compensation would be reduced to 
the 10 percent rate, effective the 61st day of his 
imprisonment, when official confirmation was received.  
Finally, he was advised that the RO had sought confirmation 
from the appropriate authorities.  

On that same day, the RO sent a letter to the Cummins Prison 
seeking verification and establishing the terms of the 
veteran's reported incarceration.  

In December 1990, the RO sent a second letter to the Cummins 
Prison seeking verification and establishing the terms of the 
veteran's reported incarceration.  

In December 1990, the RO received a letter from the veteran 
in which he indicated that he was currently incarcerated.  He 
asked that part of his check be sent to his estranged spouse 
and son and part sent to him in prison.  

In another letter received in December 1990, the veteran 
requested that his entire check be sent to his wife and kids.  

In June 1991, the RO received a psychiatric evaluation 
performed at the Arkansas Department of Corrections, Cummins 
Unit.  The report noted that the veteran had been 
incarcerated for 8 months and was sentenced to 10 years for 
robbing a convenience store.  

In an August 1991 letter, the veteran requested that part of 
his check be sent to the Pine Bluff National Bank and part go 
to his wife.   

In September 1991, the RO sent a third letter to the Cummins 
Prison seeking verification of the veteran's reported 
incarceration.  

On October 30, 1991, the RO received a response from the 
Cummins Unit that indicated that the veteran was committed 
following conviction on January [redacted], 1990.  The conviction was 
for a felony and the length of the sentence was 10 years.  

In a January 1992 letter, the RO advised the veteran that his 
benefits would be reduced to $83.00 a month, effective March 
11, 1990, the 61'st day of his imprisonment following his 
conviction for a felony.  In March 1992, the RO determined 
that the balance of the veteran's award would be apportioned 
to his spouse.  

In a March 1992 letter, the veteran was advised as to the 
correct rate of his compensation.  Additionally, he was 
advised that acceptance of continued payments could result in 
an overpayment.  He was further advised of his rights to 
representation, a personal hearing, and to submit additional 
evidence.  

In April 1992, the veteran requested waiver of an 
overpayment.  

In July 1992, the Committee found a total indebtedness of 
$41,580.06.  The Committee found that the veteran was not at 
fault in the creation of the debt and that enforcement of the 
debt would not deprive the veteran of the basic necessities 
of life.  In August 1992, the veteran filed a notice of 
disagreement, in which he argued that the debt should not 
have been created since he informed VA of his incarceration.  

The veteran was released from prison on May [redacted], 1995.  

In September 1996, the Board requested a General Counsel 
Opinion.  In January 1997, the Board received an opinion from 
the General Counsel.  The General Counsel was requested to 
render an opinion that addressed: 

Whether VA's continued payment of the 
full amount of benefits to a veteran who 
was incarcerated following conviction for 
a felony, while awaiting official 
information of his imprisonment in 
accordance with the Veterans Benefits 
Administration Adjudication Procedure 
Manual M21-1, constitutes an erroneous 
award based on administrative error or 
error in judgment pursuant to 38 U.S.C. 
§ 5112(b)(10), so that the effective date 
of the reduction of the award is the date 
of last payment rather than the 61'st day 
of incarceration as provided in 38 U.S.C. 
§ 5313(a).  

In a January 1997 opinion, the General Counsel 
found that VA's continued payment of the full 
amount of benefits did not constitute an erroneous 
award based on administrative error or error in 
judgment.  VAOPGCPREC 6-97.  The opinion further 
noted that the determination as to whether a 
recipient of compensation has been incarcerated in 
excess of sixty days for conviction of a felony is 
a factual determination and that the M21-1 
provisions, requiring official confirmation of 
incarceration, were implemented to prevent the 
reduction of an award based upon a mistake of fact.  

In the specific case, the General Counsel, noted 
that the veteran or his spouse did not provide any 
information regarding the nature of the 
convictions, and hence, further verification on the 
part of VA was necessary.  It further noted that 
error in payment of the full amount of benefits was 
not caused by VA but rather by the delay of the 
Arkansas Department of Correction in responding to 
VA's multiple requests for information.  

Following the Board's remand of this matter in January 2001, 
the RO made several efforts to contact the veteran, through 
his appointed payee, and the veteran's spouse for purposes of 
obtaining bank account information during the period in which 
the overpayment occurred.  However, no meaningful information 
was supplied to the RO.  

II.  Analysis

The sole issue on appeal is the determination of the 
lawfulness of the debt asserted.  38 C.F.R. § 1.911(c) 
(2004).  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
VAOPGCPREC 6-98 (Apr. 24, 1998).  The veteran's 
representative has argued that the creation of the debt at 
issue, or at least portions thereof, was the sole result of 
VA administrative error.  See 38 U.S.C.A. § 5112(b)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2004) (the effective date of 
reduction or discontinuance of benefits by reason of an 
erroneous award based solely on administrative error shall be 
the date of last payment).  Alternatively, they allege, that 
any overpayment should be charged to the veteran's spouse, as 
she was the one who cashed and benefited from his VA 
compensation checks while he was in prison.  

By law, compensation benefits must be reduced for any 
beneficiary incarcerated in a penal institution in excess of 
60 days for conviction of a felony.  38 C.F.R. § 3.655 
(2004).  The pertinent provisions of the Veterans Benefits 
Administration Adjudication Procedure Manual M21-1, Part IV, 
§ 25.04 required adjudicators, upon receipt of unofficial 
confirmation, to obtain official confirmation of the terms of 
incarceration.  

The facts, as set forth above, reveal that prior to 
incarceration, the veteran was entitled to receive 
compensation at that 100 percent rate for his service-
connected schizophrenia.  Immediately upon receiving notice 
from the veteran's spouse that the veteran was incarcerated, 
the RO sought confirmation of that fact.  Moreover, the RO 
advised the veteran that his compensation would be reduced 
upon confirmation of incarceration.  The fact that the RO was 
informed by the spouse and the veteran as to his 
incarceration did not provide the RO meaningful information 
regarding the nature of the convicted offense, the terms of 
the incarceration, or the start date for purposes of 
calculating reduction in the benefit amount.  Additionally, 
the psychiatric report received in June 1991 did not provide 
all the information necessary for the RO to reduce his 
benefit amount.  

Several attempts were made to contact the prison for official 
confirmation of the veteran's incarceration.  The delay in 
obtaining official confirmation resulted in the veteran 
receiving an overpayment in the amount of $41,580.06.  

Based upon the foregoing, essentially undisputed facts, VA's 
General Counsel concluded that the RO did not commit 
administrative error or error in judgment in reducing the 
veteran's award.  Precedential opinions of VA's General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 
C.F.R. § 19.5 (2004).  See VAOPGCPREC 6-97 (Jan. 28, 1997).

Accordingly, the Board finds that VA bears no fault with 
respect to the creation of the overpayment as, once it 
received information concerning the veteran's incarceration, 
it had a regulatory duty to determine whether the veteran had 
been incarcerated due to a felony, provide him with a due 
process letter, and allow him a 60-day continuance of 
payments period to dispute the proposed action prior to 
reducing his compensation benefits.  Accordingly, the Board 
finds that no portion of the creation of the debt may be 
attributed to sole error on the part of VA.  The 
preponderance of the evidence establishes that the 
overpayment of compensation benefits in the amount of 
$41,580.06 was validly created.  

The allegation that other individuals cashed his checks may 
rise to a cause of action for the veteran with either the 
bank or the individual involved, but the Board finds no legal 
authority within which such circumstances voids his 
obligation to VA for the overpayment of compensation 
benefits.  

In so holding, the Board notes that the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim challenging the validity 
of an overpayment as these types of claims are subject to 
separate notice and development provisions.  Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).  Nonetheless, the Board finds that due 
process principles have been observed in this case.  The 
provisions of 38 C.F.R. § 3.105 were observed prior to the 
reduction in compensation benefits, and the veteran was 
advised of his right to provide evidence and/or information 
necessary to substantiate his claim.  In addition, the 
appellant was afforded an opportunity to set forth his 
contentions during a hearing before the undersigned Veterans 
Law Judge.  The Board has remanded this issue to the RO on 
two occasions for purposes of affording the veteran due 
process and for purposes of obtaining additional evidence 
that might support the veteran's claim.  In addition, the 
Board requested legal guidance, in the form of an advisory 
opinion from VA's General Counsel as to the propriety of VA's 
conduct in reducing the veteran's compensation payment.  As 
such, the Board finds that VA owes the appellant no further 
duty to assist him in the development of his claim.  


ORDER

An overpayment of compensation benefits in the calculated 
amount of $41,580.06 was properly created; the appeal is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


